Citation Nr: 1505969	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to September 8, 2014, and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from November 1953 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD, and assigned a 30 percent rating, with an effective date of May 10, 2010. 

The Veteran again appealed the issue of entitlement to an initial evaluation in excess of 30 percent, and in April 2012, the Board denied the claim. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In August 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision.  In March 2014, the Board again denied the claim.

The appellant appealed to the Court.  In November 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's March 2014 decision.  In December 2014, the Court issued an Order vacating the March 2014 Board decision.  

In November 2014, the RO granted the Veteran an increased initial evaluation, to the extent that it assigned a 50 percent rating, with an effective date of September 8, 2014.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 8, 2014, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, and nightmares; but not occupational and social impairment with reduced reliability and productivity. 

2.  As of September 8, 2014, the Veteran's PTSD is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, and nightmares; but not occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected disabilities are: PTSD, evaluated as 50 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling; his combined rating is 60 percent. 

4.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2014, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  As of September 8, 2014, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected PTSD.  He argues that he has nightmares every other night, that he and his wife must sleep in separate bedrooms due to the violent nature of his nightmares, and that he has anger, avoidance of social events, difficulty sleeping, and spontaneous bouts of crying.  He further argues that he talks to himself, and that he has had, at times, suicidal and homicidal ideation.  He asserts that, contrary to notations in his examination reports, he is not very active in his church or local veterans' group. 

The Veteran's claim for service connection for PTSD was previously denied by the RO in May 2006.  The Veteran appealed, and in May 2008, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  In this regard, although the Veteran's representative has repeatedly asserted that a July 2008 request for reconsideration of the Board's May 2008 decision has not been ruled on, this request was denied by the Board in September 2012.  The Board's May 2008 decision is therefore final.  Id.

In 2010, the Veteran filed to reopen his claim, asserting that he had PTSD due to a non-combat incident in Korea in about May 1955, i.e., after the Korean War era, see 38 C.F.R. § 3.2 (2014), in which he shot and killed an American and three Koreans when they ignored his commands as a sentry (he later asserted that all four victims were Korean).  In June 2010, the RO determined that the claimed stressor could not be verified.  In August 2010, for unclear reasons, the RO applied the recently amended provision for PTSD at 38 C.F.R. § 3.304(f) (requiring inter alia a stressor related to the fear of "hostile military or terrorist activity").  See 75 Fed. Reg. 39843 (July 13, 2010).  The RO granted the claim, and assigned a 30 percent evaluation, with an effective date of May 10, 2010. 

The Veteran appealed the issue of entitlement to an increased initial evaluation.  In April 2012, the Board denied the claim.  The Veteran appealed to the Court, and in October 2012, the Court issued an Order and a Memorandum Decision that vacated the Board's April 2012 decision.  Inasmuch as the Court's decision only took issue with the Board's lack of a credibility determination in its April 2012 decision, that decision has largely been retained and is largely repeated herein, insofar as it related to the issue of a rating in excess of 30 percent.  Similarly, as the Joint Motion only takes issue with the Board's credibility determination in its March 2014 decision, insofar as that decision denied an evaluation in excess of 30 percent, it has largely been retained and is largely repeated herein.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

With regard to the history of the disability in issue, the Veteran's service treatment reports are not of record, except for an August 1956 separation examination report, which showed that his psychiatric condition was clinically evaluated as normal.  VA progress notes show treatment for psychiatric symptoms beginning in 2002, with notations of depressed mood/depression, an adjustment disorder, and PTSD.  This evidence indicates the use of medications to control his psychiatric symptoms.  Reports, dated in 2002, contain GAF scores ranging between 55 and 63.  In August 2003, he was noted to be taking Prozac, and he was assigned a Global Assessment of Functioning (GAF) score of 65.  In 2006, he participated in group therapy.  A February 2006 VA examination report notes that there was no history of hospitalization, use of Venlafaxine and Temazepam, and Axis I diagnoses of PTSD and major depression; the Axis V diagnosis was a GAF score of 57.  See 38 C.F.R. § 4.1 (2014). 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

A.  Prior to September 8, 2014

The relevant medical evidence is summarized as follows: VA progress notes, dated as of May 10, 2010 (the effective date for service connection) include a report, dated May 18, 2010, which states, "The Veteran's file is closed in the PTSD Clinic.  He has been discharged from the clinic as he has not been active in treatment since 4/2008.  He has not responded to letters sent requesting that he contact the clinic. Should he wish to pursue treatment in the future he is welcome to re-enroll."  VA progress notes, dated later in 2010, show complaints of insomnia, and continued use of Gabapentin and Temazepam.  An April 2011 report notes a complaint of depression. 

A VA PTSD examination report, dated in August 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted a history of treatment between 2003 and 2008, with no history of hospitalization for treatment of psychiatric symptoms.  He complained of symptoms that included depression, anxiousness, irritability, anger, and an exaggerated startle response.  He stated that he does not have difficulty getting to sleep, but that he awakened in the night, cries, and talks in his sleep.  He reported having nightmares every other night.  He reported that he had retired in 2002 due to back problems.  The report notes that he is currently receiving treatment, with medication for depression and sleep (Gabapentin and Temazepam).  He was not in individual or group therapy.  The Veteran stated that he was not working, that he went to aerobic swimming every morning, and that he was writing comedy, and that he and his wife are very active in church, including being on the parish council.  On examination, speech was unremarkable.  He was cooperative and friendly, relaxed and attentive.  Affect was normal.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem. There was sleep impairment.  He was able to maintain minimum personal hygiene. There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 65.  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor was their reduced reliability and productivity due to PTSD symptoms, or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

A VA PTSD examination report, dated in April 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner noted that there was no current treatment for a mental disorder, and that symptoms had not been present during that past year.  The Veteran reported that he and his wife remained "fairly active" in their parish, and that they were traveling to Lincoln the next day for Easter.  The report notes that the Veteran "attends a plethora of sporting and extracurricular activities for the grandchildren."  He reported going to a veterans' organization about twice a year, and that he had been involved with the council of his church for years (i.e., three six-year terms).  He played piano at his parish center.  On examination, speech was unremarkable.  He was cooperative and friendly, and attentive.  Affect was found to be restricted.  He was able to do serial 7's, and to spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, homicidal or suicidal thoughts, or panic attacks.  There was no obsessive or ritualistic behavior, and there were no episodes of violence.  Impulse control was good.  For judgment, the examiner stated that he understood the outcome of behavior.  For insight, the examiner stated that he understood that he has a problem.  There was no sleep impairment.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Recent, remote and immediate memory were normal.  He had daily sweating, but no intrusive thoughts.  There were occasional, intermittent, unpredictable flashbacks.  He avoided situations associated with trauma.  There was mild affective restriction, and moderate daily irritability.  There was a mild exaggerated startle response.  He slept four to five hours per night.  There was mild to moderate hypervigilance.  The Axis I diagnosis was PTSD. The Axis V diagnosis was a GAF score of 60.  His symptoms were characterized as mild to moderate, and "essentially the same" as when he was examined by Dr. H (i.e., at the time of his February 2006 VA PTSD examination).  The examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms, nor did PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was also not reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self care, and conversation normal).  The examiner stated that there were PTSD signs and symptoms that were transient and mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

A VA PTSD review, dated in August 2011, shows that the psychiatrist stated that the Veteran's C-file had been reviewed.  The psychiatrist noted that the Veteran had an Axis I diagnosis of PTSD, and a current GAF score of 55.  His symptoms were noted to include increased irritability, labile mood, and nightly nightmares.  The physician indicated that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, although generally satisfactory functioning, with normal routine behavior, self care, and conversation.  The Veteran was also noted to have chronic sleep impairment, disturbances of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships.  Insight and judgment were "fairly good."  He denied any SI (suicidal ideation).   He stated that he had no friends except his family and his brother, and that he was irritated very easily. 

VA progress notes show that in March 2013, the Veteran resumed psychiatric treatment.  Between March 2013 and September of 2014, he complained of symptoms that included sleep problems, depression, nightmares, low motivation, and poor mood.  The findings tend to show the following: he had no side effects, suicidal or homicidal thoughts, or psychotic symptoms.  He was maintaining his responsibilities at his work and home.  His grooming and hygiene were good. His motor behavior was normal, and eye contact was good.  His attitude was cooperative.  His mood was neutral, and his affect was appropriate and variable.  Speech was relevant, and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was no less than adequate.  Sensorium was clear.  Between March and September of 2013, he was assigned GAF scores of 55 (eight scores), one score of 60 (in September 2013, and one score of 50 (in June 2013, with two other scores of 55 that same month), and one score of 58 (in March 2013).  

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 55 and 65, and they are evidence of mild to moderate symptoms.  See QRDC DSM-IV.  There was a single score of 50 in June 2013 that is unaccompanied by findings warranting an increased evaluation.  In this regard, there were two other scores of 55 that same month.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  The medical reports reflect that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or (notwithstanding his threatening comment in April 2011, which was characterized as an attempt at manipulating the outcome of his disability claim) suicidal or homicidal ideation, intent, or plan.  In this regard, the Board has considered the Veteran's representative's argument that the Veteran has expressed a desire to kill his former commanding officer.  See e.g., Veteran's hearing transcripts.  However, there is no evidence that the Veteran knew his whereabouts, and no evidence of plan or intent (during his November 2014 VA examination, he indicated he had abandoned any such ideation).  This evidence is therefore insufficient to warrant an increased evaluation.  There is no evidence to show a substantial impairment of thought processes, speech, judgment, insight, or memory.  The Veteran is retired as of 2002.  He did not begin receiving treatment for control of his psychiatric symptoms, other than medication, until March 2013.  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The August 2010 VA examination report specifically indicates that the criteria for even a 30 percent evaluation were not met.  The April 2011 VA examiner stated that the Veteran's condition was essentially the same as it was in February 2006 (at which time he was afforded a GAF score of 57).  The April 2011 VA examination report, and the August 2011 VA PTSD review, both specifically indicate that the criteria for a 30 percent evaluation have been met, but that the criteria for a 50 percent evaluation have not been met.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411. 

In summary, the Veteran's symptoms have not been shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7. 

B.  As of September 8, 2014

A VA psychiatric examination report, dated in November 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included nightmares, sweats, antisocial symptoms, and anger.  The report notes the following: the Veteran has been married to the same woman for 46 years.  He has two children, and three grandchildren, and is in contact with them "almost daily."  He said that his wife called him a "hermit," and that she was heavily involved in the church, and that, "I try to keep involved some...am a great proponent of her doing it, but don't do as much."  He said that he was a member of the Knights of Columbus, and that he was not currently employed, although he did some free-lance writing for which he is reimbursed.  He stated that he spent his time writing, that he liked to travel with his wife, and indicated that he spent time with his grandchildren.  He described his mood as angry, and complained that he could not share a bedroom with his wife, and that he thought VA was "waiting for me to die so they will get away from this."  He denied having any legal or behavioral problems since his last examination.  On examination, he was oriented in all spheres.  Attention and concentration were intact.  Insight and judgment were intact.  Memory for remote, recent, and immediate events was intact.  The examiner stated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The examiner further indicated that his symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  He was noted to have depression, anxiety, chronic sleep impairment, disturbance in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 55.  

VA progress notes, dated between September and October of 2014, show that the Veteran complained of sleep difficulties and depression.  This evidence notes that he had no side effects, suicidal or homicidal thoughts, or psychotic symptoms.  He was maintaining his responsibilities at work and home.  His grooming and hygiene were good.  His motor behavior was normal, eye contact was good, and his attitude was cooperative.  His mood was neutral, and his affect was appropriate and variable.  Speech was relevant, and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was good.  Sensorium was clear.

A statement from the Veteran's spouse, received in 2014, shows that she states that the Veteran continues to refer to "the Korean War" in many conversations, that he has nightmares, and that he is short-tempered and cynical.  

The Board finds that a rating in excess of 50 percent is not warranted for the period from September 8, 2014.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The findings in VA progress notes tend to show that he had relevant and spontaneous speech, that his thought processes were logical and goal-directed, and that his thought content was relevant.  The November 2014 VA examination report reveals that he was oriented in all spheres, with intact attention, concentration, insight and judgment.  Memory for remote, recent, and immediate events was intact.  The VA examiner then indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and this corresponds to no more than a 50 percent rating under the General Rating Formula.  38 C.F.R. § 4.130.  The examiner further indicated that his symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, and, in fact, this corresponds to no more than a 30 percent rating under the General Rating Formula.  Id.  There is no evidence of audio or visual hallucinations, delusional beliefs, psychotic symptoms, or any suicidal or homicidal ideation.  With regard to homicidal ideation, during his November 2014 VA examination the Veteran indicated that he had abandoned any thoughts of harming his former commanding officer.  The only recorded GAF score is 55, which indicates moderate symptoms.  In summary, there is insufficient evidence of such symptoms as suicidal or homicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411 for the period from September 8, 2014.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

C.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's PTSD evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the effective date of service connection to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

The Board notes that the Court's August 2013 decision essentially stated that the Board had failed to provide sufficient reasons and bases for its conclusion that the medical evidence outweighed the Veteran's lay statements as to the severity of his symptomatology.  

In its March 2014 decision the Board made a credibility determination.  However, it was determined in the Joint Motion that the Board had failed to provide sufficient reasons and bases with regard to its determination that the Veteran was not credible.  More specifically, the Joint Motion took issue with three aspects of the Board's credibility determination, i.e., the Board's conclusions that: 1) the Veteran was not shown to have participated in combat (as claimed in an August 2010 VA examination), 2) the Veteran's claimed symptoms involving social isolation were inconsistent with his statements as noted in his medical records, and, 3) that a March 2008 notation in a VA progress note, that the Veteran had a history of substance abuse that was made in the context of obtaining medication, was evidence that weighed against a finding of credibility.    

With regard to participation in combat, the Joint Motion notes that some of the Veteran's service records are missing due to a fire at the National Personnel Records Center (NPRC), and that, "The parties agree that the Board's mere reference to an absence of specific notation of combat experience in an abbreviated collection of service records does not meet the heightened duty to provide an adequate statement of reasons and bases and that, therefore, remand is warranted here."  

A review of the record shows that the Veteran did not assert that he participated in combat at any time prior to his August 2010 VA PTSD examination, to include in numerous written statements, his stressor statements, and during two hearings, held in 2007 and 2008.  He specifically denied participation in combat in a February 2006 VA PTSD examination report.  Although the Joint Motion implicitly contains an assertion of participation in combat, it does not show that the appellant submitted any additional details of participation in combat.  Nevertheless, as the Board's credibility determination contains a sufficient basis to find that he is not credible regardless of this issue, the Board will not expend additional resources in further development of it, and it will not be incorporated into the Board's credibility analysis.  Similarly, the Board will not incorporate its earlier discussion of a history of substance abuse into its analysis.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

A lay person is competent to testify only as to observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Veteran has repeatedly asserted that he is reclusive, and that he avoids social interactions.  See e.g., Veteran's notice of disagreement, received in January 2011 (complaining that he was not comfortable in groups); Veteran's letters, dated in March 2011 (asserting that getting him to go to social functions "is like pulling teeth"); May 2011 (asserting that he is "reclusive to the point that I aggressively avoid any social interactions whenever possible"); June 2011 (arguing that the assertion that he remained active is "totally inaccurate," that with regard to participation in a veterans service organization, "If I walked in there today, I would have to prove I was a member because I would not be recognized," and that "Socially, I have pathetically withdrawn");October 2011 (in which he referred to himself as an "involuntary hermit because I don't want to go anywhere or do anything").  In a statement, dated in January 2015, the Veteran's representative indicated that the Veteran's claimed social impairment persisted.  Specifically, she argued, "When viewed in chronological order, such statements reflect increased isolation and inclusiveness over the years."  It was further stated that he "avoids socializing with others."

The Board finds that the Veteran is not a credible historian.  Contrary to the Veteran's assertions, there is considerable evidence that the Veteran has had a significant active social life throughout the time period in issue, to include two reports of out-of-state travel.  The April 2011 VA examination report notes the following: "The Veteran and his wife remain fairly active with their parish."  "The Veteran has been involved with the church for years on the council."  "He does play at the Parrish Center.  "He has now been on the Parrish Council for three 6 year terms."  (all emphasis added).  The April 2011 VA examiner further noted, "The Veteran attends a plethora of sporting and extra curricular activities for the grandchildren," and that he "attends" meetings at his veterans organization about twice a year.  (emphasis added).  The report states, "The veteran and his wife will be going to their child's family in Lincoln['s] tomorrow for Easter."  The Board further notes that VA progress notes also indicate that he has been very active in his church.  See e.g., VA progress note, dated in February 2009; August 2010 VA examination report (noting that, "He and his wife are very active in church, including being on the parish council.").   These notations, written in the present tense, indicate a current, significantly active social life that contradicts the statements in his letters.  

To the extent that the Joint Motion requests that the Board discuss "the relative timing of Appellant's allegations in assessing their credibility," the Board notes that the Veteran's January 2011 NOD, and his March 2011 statement, were received prior to the April 2011 VA examination report.  In addition, VA progress notes, all dated after the Veteran's aforementioned 2011 statements, note the following:  in March 2013, he resumed treatment for psychiatric symptoms, and a number of notations dated beginning at that time note positive interactions with his grandchildren, and that he enjoyed playing music.  They show that he was participating in "increased activity as well as social interaction (e.g. is going to VFW regularly" (September 2013); he is being active and social over the next few weeks (December 2013); he had had positive changes in past months since resuming treatment, including involvement and enjoyment of music, and some engagement with others (January 2014); he had recently had lunch with a friend and continued to play music (March 2014); his brother, who was his best friend, was coming to visit him, and he had recently been on a trip to Washington, D.C. (April 2014); he complained with frustration with tasks at his parish (May 2014); the Veteran "was helping out some in parish activities," had organized and been master of ceremonies at an event at his church which he said was "fun and a success," he agreed he would pursue another veteran project through his archdiocese, and he had attended his grandsons baseball game, and a family member's birthday party (June 2014); the Veteran had recently enjoyed a birthday party for his wife and was looking forward to a road trip with his wife (September 2014); the Veteran had recently gone on an outing with his grandchildren that was "a highlight of his year," and he had recently gone on a trip to Wisconsin (August and/or October 2014).  A VA psychiatric examination report, dated in November 2014, shows that the Veteran reported that he liked to travel with his wife, and that he was a member of the Knights of Columbus.  In summary, although the Veteran submitted multiple statements in 2011 asserting that he had severe symptoms of social impairment, to include being "pathetically withdrawn"); an "involuntary hermit," and indicated that he very seldom visited his veterans service organization, the evidence before, during, and after, the course of his 2011 statements sufficiently contradicts his assertions, such that he is not considered credible in this regard.  

In addition, in its March 2014 decision, the Board discussed the following evidence in association with its credibility determination, which was not addressed by the Joint Motion whatsoever: the April 2011 VA examiner reported that during the examination, the Veteran made an "ominous statement" about the disposition of his disability claim, i.e., "[w]ell when I die I should just take some of them with me."  The examiner stated, "In my opinion [this] is a means by which to push for an increase in service related disabilities.  This information needs to be made aware to those at the Regional Office as well."  The examiner's conclusion as to the Veteran's meaning of the Veteran's statement, and motivation for it, is clear evidence that he was attempting to obtain financial gain through a threat of violence.  The Board finds that this is highly probative evidence which negatively affects his credibility.  See e.g., Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Based on the foregoing, the Board finds that the Veteran is not a credible historian.  Id.; Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  In addition, he has not been found to be a credible historian. Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Veteran was provided with the opportunity to discuss his symptoms with the VA examiners.  Those examiners recorded his complaints, reviewed his claims file, afforded him examinations, and provided findings, which have been discussed.  These findings are considered highly probative evidence of the severity of his condition.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability, and the submitted lay statement.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Veteran's claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 30 percent and 50 percent ratings assigned herein more than reasonably describe the Veteran's disability levels, and symptomatology.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran is shown to have symptoms that include sleep impairment, irritability, and depression.  Evaluations in excess of 50 percent are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability levels, and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence additionally does not show that "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has resulted in any hospitalizations.  The Veteran has reported that he is retired since about 2002 (i.e., at about age 67) due to a back problem.  See August 2010 and April 2011 VA examination reports.  In November 2014, he indicated that he was doing freelance writing, for which he was paid.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2014). 





II.  TDIU

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, it is asserted that the Veteran is entitled to TDIU.  See Veteran's representative's letter, received in January 2015. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: PTSD, evaluated as 50 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling.  His combined rating is 60 percent. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2014), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id. 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of his service-connected disabilities.  However,
the Veteran has reported that he had retired in 2002 due to back problems.  See VA examination reports, dated in February 2006, August 2010 and April 2011.  Three VA health care providers have stated that there was not total occupational and social impairment due to PTSD signs and symptoms.  See VA examination reports, dated in August 2010 and April 2011; August 2011 PTSD review.  There is no competent opinion of record indicating that the Veteran is unemployable due to one or more of his service-connected disabilities.  

In addition, the Veteran is shown to have a significant medical history of disabilities for which service connection is not currently in effect, to include coronary artery disease with an angioplasty with a stent and a pacemaker, hypertension, diabetes mellitus, Parkinson's disease, bilateral shoulder disabilities, prostate cancer, and a total right knee arthroplasty.  There is no history of hospitalization or surgery for any of his service-connected disabilities.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  Parenthetically, the Board notes that the Veteran has never asserted that his hearing loss/tinnitus render him unemployable.  Consequently, further development and/or consideration of this claim as to these service-connected disabilities is not necessary.





III.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran was notified via letters dated in September 2014 and February 2015, of the criteria for an increased rating, and TDIU, respectively, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In any event, as this claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the Veteran's service treatment reports are not of record.  In January 2006, the National Personnel Records Center (NPRC) indicated that it did not have any service treatment reports, and that any reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  A March 2006 duty-to-assist letter shows that the RO requested that the Veteran complete a NA Form 13055 in order to allow them to search other sources for his records.  That same month, the Veteran submitted a completed NA Form 13055.  However, in memorandums, dated in March and August of 2006, the RO determined that no additional service records are available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  The RO has obtained post-service VA and non-VA medical records.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board further notes that the Veteran has been afforded three examinations for his PTSD during the time period on appeal.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to September 8, 2014, an initial evaluation in excess of 30 percent for service-connected PTSD is denied.

As of September 8, 2014, an evaluation in excess of 50 percent for service-connected PTSD is denied.

TDIU, to include the referral for consideration of a TDIU on an extraschedular basis, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


